Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Stuart M. Miller, M.D., Date: July 25, 1996
Petitioner,

Docket No. C-95-173
Decision No. CR428

-v-

The Inspector General.

DECISION

In this decision I sustain the five year exclusion from
participating in Medicare and other federally-funded health
care programs which the Inspector General (I.G.) imposed
against Petitioner.

I. Background

On July 25, 1995, the I.G. advised Petitioner that he was
being excluded for a period of five years. The I.G. imposed
the exclusion pursuant to section 1128(b) (3) of the Social
Security Act (Act). The I.G. told Petitioner that she had
determined that the exclusion was authorized by section
1128(b) (3), because Petitioner had been convicted of a
criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled
substance. The I.G. advised Petitioner that the length of
the exclusion was based on the presence in Petitioner’s case
of factors which the I.G. alleged to be aggravating. These
included the following:

1. The criminal acts resulting in Petitioner’s
conviction were committed over a period of one year
or more.

2. The acts that resulted in Petitioner’s
conviction, or similar acts, had a significant
adverse physical, mental or financial impact on one
or more program beneficiaries or other individuals,
or the Medicare or State health care programs.
2

3. The sentence resulting from Petitioner’s
conviction included a term of incarceration.

Petitioner requested a hearing. I held a prehearing
conference, at which the parties agreed that the only
testimony that would be offered would be Petitioner’s
testimony on his own behalf. The parties agreed also that
the hearing could be conducted by telephone. On March 14,
1996, I conducted a hearing by telephone at which Petitioner
testified. At the hearing, the I.G. offered eight exhibits
(I.G. Ex. 1 - 8), which I received into evidence. Petitioner
offered twelve exhibits (P. Ex. 1 - 12), which I received
into evidence.

I afforded the parties the opportunity to submit posthearing
briefs, and each party submitted a posthearing brief. Prior
to submitting his posthearing brief, Petitioner contacted the
staff attorney assigned to work with me in hearing and
deciding this case. Petitioner advised the staff attorney
that he thought there might exist mitigating factors in his
case which he had not testified about during the hearing.

In order to assist Petitioner in identifying any mitigating
factors, the existence of which he might be able to prove, I
asked the staff attorney to mail to Petitioner a copy of the
relevant regulation, 42 C.F.R. § 1001.401, which describes
all mitigating factors that might apply in the case of an
individual who is excluded pursuant to section 1128(b) (3).
However, in his posthearing brief, Petitioner did not assert
that he could prove the presence of any of the mitigating
factors that are described in the regulation.

II. Issues, findings of fact and conclusions of law

The issues in this case are whether the I.G. was authorized
to exclude Petitioner pursuant to section 1128(b)(3) of the
Act, and whether the five-year exclusion that the I.G.
imposed is reasonable. In deciding to sustain the exclusion,
I make the following findings of fact and conclusions of law
(Findings). I discuss each Finding in detail below.

1. The I.G. was authorized to exclude Petitioner under
section 1128(b)(3) of the Act, based on Petitioner’s
conviction of criminal offenses related to the unlawful
distribution or dispensing of controlled substances.

2. The I.G. proved the existence of an aggravating
factor in that Petitioner committed some of his crimes
over a period of more than one year.
3

3. The I.G. proved the existence of a second
aggravating factor in that Petitioner was sentenced to a
period of incarceration as a consequence of his
conviction of criminal offenses related to the unlawful
distribution or dispensing of controlled substances.

4. Petitioner neither alleged nor proved the existence
of any mitigating factor.

5. The presence in this case of aggravating factors not
offset by any mitigating factor establishes Petitioner
to be untrustworthy to provide care to program
beneficiaries or recipients or to participate in
federally funded health care programs.

6. A five-year exclusion is reasonable in light of the
evidence which proves Petitioner not to be trustworthy.

III. Discussion

A. The I.G.’s authority to exclude Petitioner (Finding

ay

Petitioner has not denied that the I.G. is authorized to
exclude him under section 1128(b)(3) of the Act. The
authority to exclude Petitioner is established also by the
evidence.

Section 1128(b) (3) of the Act authorizes the I.G., acting as
the delegate of the Secretary of the Department of Health and
Human Services (the Secretary), to exclude any individual who
is convicted of a criminal offense under federal or State law
relating to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. Here,
the evidence establishes unequivocally that Petitioner was
convicted of two criminal offenses related to the unlawful
distribution or dispensing of controlled substances.

On May 13, 1994, a criminal information was filed against
Petitioner in the United States District Court for the
Eastern District of Pennsylvania. I.G. Ex. 2; I.G. Ex. 3 at
1. The information charged Petitioner with the following two
counts:

1. From in or about January 13, 1994, to in or
about February 28, 1994, Petitioner knowingly,
intentionally, and unlawfully distributed and
dispensed by means of prescriptions:

approximately 1,000 tablets of Percocet, containing
oxycodone, a Schedule II narcotic controlled
substance; and, approximately 7,000 tablets
4

containing diazepam, a Schedule IV depressant
controlled substance.

2. Between approximately 1987 and February 1994,
Petitioner knowingly, intentionally, and unlawfully
distributed: approximately 350,000 tablets of
Adipex-P or its generic equivalent, phentermine, a
Schedule IV stimulant controlled substance; and
approximately 30,000 tablets of Valium or its
generic equivalent, diazepam, a Schedule IV
depressant controlled substance.

I. G. Ex. 2.

On November 18, 1994, Petitioner pled guilty to both of these
counts of the information. I. G. Ex. 5 at 1.

B. The presence of aggravating factors (Findings 2 - 3)

As I describe at Part I of this decision, the I.G. alleged
the presence of three aggravating factors in her notice
letter to Petitioner which, if proved, would be relevant to
deciding whether the length of the exclusion imposed against
Petitioner by the I.G. is reasonable. At the hearing, the
I.G. advised me that she would not offer proof as to the
second of the three aggravating factors identified by the
I.G. in her notice letter, that Petitioner’s conduct had a
significant adverse physical, mental or financial impact on
one or more program beneficiaries or other individuals, or
the Medicare or State health care programs. Transcript (Tr.)
at 18. Therefore, there remains the question of whether the
I.G. proved the presence of the other two aggravating factors
identified in the notice letter.

The Secretary has published regulations at 42 C.F.R. Part
1001 which establish criteria for determining the length of
exclusions which the I.G. may impose pursuant to section 1128
of the Act. The regulation which governs exclusions imposed
pursuant to section 1128(b)(3) is 42 C.F.R. § 1001.401. The
regulation provides that, in the absence of factors that the
regulation describes to be either aggravating or mitigating,
an exclusion imposed pursuant to section 1128(b) (3) must be
for a period of three years. 42 C.F.R. § 1001.401(c)(1). In
ah individual case, an exclusion may be for more than or less
than three years, depending on whether factors which the
regulation identifies as aggravating or mitigating exist in
that case. Id.

Petitioner concedes that the two aggravating factors that the
I.G. asserts are present in this case are present here.
Petitioner’s posthearing brief at 5. Even so, I have
evaluated the evidence offered by the I.G., and I conclude
5

that the I.G. proved the presence of the two aggravating
factors which the I.G. asserts are present.

First, the I.G. proved that Petitioner committed some of his
criminal offenses over a period of more than one year, thus
proving the presence of an aggravating factor as described in
42 C.F.R. § 1001.401(c)(2) (i). Petitioner was convicted of
criminal offenses which spanned a period of about six years.
He pled guilty to unlawfully distributing Schedule IV
controlled substances over a period beginning in
approximately 1987 and ending in February 1994. I.G. Ex. 2
at 3, I.G. Ex. 5 atl.

Second, the I.G. proved that Petitioner was sentenced to
incarceration for his crimes, thus proving the presence of an
aggravating factor as described in 42 C.F.R. §
1001.401(c) (2) (iii). Petitioner was sentenced to a prison
term of 57 months (57 months on count 1, to run concurrently
with 36 months on count 2). I.G. Ex. 5 at 2.

c. The absence of mitigating factors (Finding 4)

Petitioner neither alleged nor proved the presence of any
factors which, under 42 C.F.R. § 1001.401, I might consider
to be mitigating. The regulation which governs exclusions
imposed pursuant to section 1128(b)(3) of the Act identifies
two possible mitigating factors which may be established ina
given case and which are relevant to deciding whether the
length of an exclusion is reasonable:

(i) The (excluded] individual’s . . . cooperation
with Federal or State officials resulted in --

(A) Others being convicted or excluded from
Medicare or any of the State health care programs,
or

(B) The imposition of a civil money penalty
against others; or

(ii) Alternative sources of the type of health care
items or services furnished by the [excluded]
individual . . . are not available.

42 C.F.R. § 1001.401(c) (3) (i),(ii). The regulation provides
that only the factors which are identified in the regulation
as possible mitigating factors may be considered to be
mitigating in an individual case. 42 C.F.R. §

1001.401(c) (3).
6

Petitioner offered evidence concerning allegedly extenuating
circumstances that pertain to his case. This evidence
addresses the hardship that has resulted or will result to
Petitioner and his family as a consequence of Petitioner’s
conviction and incarceration. P. Ex. 2 - 4. It addresses
Petitioner’s remorse for his crimes. P. Ex. 2; Tr. at 39 -
40, 43. It addresses Petitioner’s character, including the
esteem and affection that patients and family members hold
for him. P. Ex. 3 - 12. It addresses also Petitioner’s
emotional state during the time that he committed his crimes.
P. Ex. 2; Tr. at 33, 35 - 36.

I have reviewed this evidence closely. Although Petitioner
characterized this evidence to be mitigating evidence, it
does not relate to any of the mitigating factors that are
identified in 42 C.F.R. § 1001.401(c)(3). Tr. at 44. For
this reason, I may not consider this evidence as relevant in
deciding whether the exclusion imposed against Petitioner by
the I.G. is reasonable.

D. Whether the length of the exclusion is reasonable
(Findings 5 - 6)

The purpose of an exclusion imposed pursuant to section 1128
of the Act is remedial, and not punitive. The objective of
any exclusion is to protect federally funded health care
programs and beneficiaries and recipients of those programs
from an untrustworthy individual and to preserve the
integrity of those programs. The regulation which governs
exclusions imposed pursuant to section 1128(b)(3) of the Act
establishes a presumption that an individual who is excluded
pursuant to that section will be untrustworthy for at least
three years. 42 C.F.R. § 1001.401(c) (1). The presence of
aggravating or mitigating factors in an individual case may
be evidence that an exclusion of more or less than three
years is reasonable.

The presence of an aggravating factor or factors in a case
may be a basis for deciding that an exclusion of more than
three years is reasonable. However, it does not necessarily
follow from the presence of an aggravating factor or factors
that an exclusion of more than three years is reasonable.
The regulation does not direct that an exclusion of more than
three years must be imposed where an aggravating factor or
factors is proved. In the case where the presence of an
aggravating factor is proved, I must examine the evidence
that relates to that factor in order to decide what it says
about the excluded individual’s trustworthiness.

Here, there are two aggravating factors. Petitioner was
sentenced to incarceration for a period of 57 months. He
perpetrated some of his crimes over a period of about six
7

years. I have considered carefully the evidence that relates
to these aggravating factors. I find that the evidence
establishes Petitioner not to be trustworthy. The evidence
supports my conclusion that an exclusion of five years is
reasonable.

It is apparent from the transcript of Petitioner’s sentencing
proceeding that the judge who sentenced Petitioner applied
federal sentencing guidelines to Petitioner’s case, without
making explicit findings as to the need for punishment of the
duration that was imposed. I.G. Ex. 4 at 23 - 25; P. Ex. 1
at 1- 3. In fact, the judge expressed some regret at the
necessity for the sentence. Id. But this does not mean that
the evidence of the duration of Petitioner’s sentence is
irrelevant to the issue of Petitioner’s trustworthiness.

The federal sentencing guidelines in some respect constitute
Congress’ judgment as to the trustworthiness of individuals
who are convicted of federal crimes to operate in society.
The fact that the guidelines required a sentence of 57 months
in this case is evidence that Congress determined that an
individual who commits the kind of crime that Petitioner
committed is a highly untrustworthy individual.

More direct evidence of Petitioner’s lack of trustworthiness
is demonstrated by the fact that he perpetrated his crimes
over a six-year period. The inference that I draw from this
evidence is that Petitioner’s crimes were calculated and
deliberate. They were not spontaneous or spur-of-the moment
acts. The duration of Petitioner’s crimes is evidence that
Petitioner is an individual who is capable of deliberately
placing his personal needs above the law, and who is capable
of doing so for a long period of time.

It may be true, as Petitioner asserts, that he committed his
crimes in order to keep his medical practice afloat and to
provide necessary income to support his family from his first
marriage. Tr. at 33 - 34. However, even if that was
Petitioner’s motivation for committing his crimes, the fact
that he committed those crimes over such a protracted period
establishes that Petitioner is capable of prolonged illegal
conduct where he determines that it is in his self interest
to engage in such conduct. Therefore, I find the evidence of
the duration of Petitioner’s crimes to be strong evidence
that Petitioner is untrustworthy.

On balance, I find that the evidence in this case proves that
an exclusion of five years is reasonable. The degree of
untrustworthiness proved by the evidence relating to the two
aggravating factors established in this case is ample grounds
for imposing a relatively lengthy exclusion, in order to
8

protect federally funded health care programs and the
beneficiaries and recipients of these programs.

Iv. Conclusion
I find that the I.G. was authorized to exclude Petitioner

pursuant to section 1128(b)(3) of the Act. I find that an
exclusion of five years is reasonable.

/s/

Steven T. Kessel
Administrative Law Judge
